Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Aunque estoy conforme con el dictamen de la mayoría de que en este caso debe procederse de inmediato al nom-bramiento de un defensor judicial para la menor L.C.R.C., no estoy de acuerdo con los otros pronunciamientos en su opinión.
A mi modo de ver, la mayoría reconoce una ominosa nueva facultad al Ministerio Público y lo hace con arreglo a una errada interpretación de la legislación en cuestión.
La mayoría interpreta en su opinión el supuesto alcance del Art. 3 de la Ley Núm. 22 de 22 de abril de 1988 (25 L.P.R.A. sec. 973b) y de la Regla 26-A de Evidencia, 32 L.P.R.A. Ap. IV, para resolver que el Departamento de Jus-ticia puede intervenir por su cuenta en un procedimiento civil entre dos partes privadas para impedir que una de las partes pueda realizar determinado descubrimiento de prueba y así proteger los intereses del Estado en el caso criminal, que el Ministerio Público ha instado contra esa parte por hechos relacionados a los que se dilucidan en el procedimiento civil. En su interpretación, sin embargo, la mayoría hace caso omiso a las disposiciones claras y expre-sas, en la legislación aludida, que limitan o condicionan la facultad que la mayoría le reconoce ahora irrestrictamente al Departamento de Justicia. Así, pues, la Regla 26-A(B) de Evidencia, 32 L.P.R.A. Ap. IV, dispone que el privilegio de impedir que se revele una comunicación oficial entre una víctima de delito y su consejero, puede ser invocado: (1) por la víctima; (2) por su representante legal; (3) por una persona autorizada por la víctima, o (4) por el consejero. En *850ningún lugar se autoriza al Departamento de Justicia como tal a invocar tal privilegio. Sólo podría hacerlo si la víctima lo hubiese autorizado, cosa que no sucedió en este caso. Por el contrario, la parte que en este caso podía impedir que se revelara la comunicación en cuestión, autorizó la misma, y el Departamento de Justicia pretende impedir tal revela-ción aun en contra de esa autorización.
Por otro lado, el Art. 3 de la referida Ley Núm. 22, supra, autoriza al Departamento de Justicia a instar accio-nes como la que está en cuestión aquí, siempre y cuando ello se le haya solicitado por el titular del privilegio, por su tutor u otra persona con interés particular en el asunto, cosa que tampoco sucedió aquí. De nuevo, debe recordarse que la parte con derecho a acudir al Departamento de Jus-ticia en estos casos no sólo no lo hizo, sino que, además, autorizó el descubrimiento que el Departamento quiere im-pedir con su intervención.
En otras palabras, la legislación pertinente crea un rol para el Departamento de Justicia subordinado a la volun-tad del beneficiario del privilegio, pero la mayoría en este caso, por puro fíat judicial, le otorga un rol preferente e independiente, que ha de ejercitarse aun por encima de lo autorizado por el beneficiario del privilegio. La mayoría ejerce una autoridad que no le corresponde al sustituir cra-samente su juicio por el del legislador; de paso, le otorga al Ministerio Público una inusitada "ventaja” respecto al su-mario fiscal, que atenta contra los derechos de los acusados. Este caso ciertamente trata con una alegada conducta criminal, que de haber ocurrido como se imputa, merece nuestra más fuerte condena, por ser repugnante y oprobiosa. Pero ello no justifica sentar un precedente que también regirá casos futuros, en los cuales las circunstan-cias puedan ser distintas.
Para justificar esta dislocación del mandato legislativo y del esquema de los derechos del acusado, la mayoría invoca *851otra interpretación distorsionada del poder de parens pa-triae, aduciendo que en este caso hay un “interés cuasi-soberano”. Bajo tal desatinada hipótesis, si en este caso hay un interés cuasi soberano, lo habrá en casi cualquier otro caso imaginable, lo que reduce la limitación constitu-cional aludida a una sin sentido.
Como yo no estoy dispuesto a interpretar las leyes y doctrinas tan arbitrariamente, DISIENTO.